Supreme Court of Florida
                              ____________

                            No. SC22-144
                             ____________

 IN RE: AMENDMENTS TO RULES REGULATING THE FLORIDA
             BAR—RULES 3-7.6 and 3-7.10.

                              June 2, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Rules Regulating The Florida Bar (rules) 3-7.6 and

3-7.10. We have jurisdiction. See art. V, § 15, Fla. Const.; R.

Regulating Fla. Bar 1-12.1.

     The Florida Bar (Bar) filed a petition proposing amendments to

rules 3-7.6 (Procedures Before a Referee) and 3-7.10 (Reinstatement

and Readmission Procedures). The petition was in response to a

referral from the Court to consider amendments to the rules in

accordance with the Court’s recent decision in Florida Bar re

Murtha, 327 So. 3d 256, 259 (Fla. 2021), wherein this Court held

that the referee’s order requiring civil mediation in this Bar

reinstatement proceeding was inappropriate and noting that the
Court would separately refer the issue to the Bar to consider a rule

on the issue of mediation. The Board of Governors of The Florida

Bar unanimously approved the proposal. The Bar published the

proposal for comment in The Florida Bar News, and no comments

were received. Having considered the Bar’s report, the Court hereby

adopts the amendments as proposed. The more significant

amendments are discussed below.

     First, in rule 3-7.6, language is added under new subdivision

(f)(3) to provide that civil mediation is not available to the parties

but grievance mediation under chapter 14 is permitted as

applicable. Additionally, new subdivision (h)(5)(C) is added and

provides language to mirror rule 3-7.11(d)(1) to emphasize that

witness and document subpoenas must be issued by the referee.

     Next, in rule 3-7.10, a sentence is added to subdivision (f)

prohibiting a referee in Bar reinstatement proceedings from

referring a petition for reinstatement to civil or grievance mediation.

Finally, multiple grammatical amendments are made throughout

both rules for clarity and consistency with In re Guidelines for Rules

Submissions, AOSC06-14 (Fla. 2006).




                                  -2-
     Accordingly, we amend the Rules Regulating The Florida Bar

as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective August 1,

2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating The Florida Bar

Joshua E. Doyle, Executive Director, Michael G. Tanner, President,
Gary S. Lesser, President-elect, and Elizabeth Clark Tarbert,
Division Director, Lawyer Regulation, The Florida Bar, Tallahassee,
Florida,

     for Petitioner




                                -3-
                              Appendix

RULE 3-7.6 PROCEDURES BEFORE A REFEREE

   (a) Referees.

       (1) Appointment. The chief justice shall havehas the
   power to appoint referees to try disciplinary cases and to
   delegate to a chief judge of a judicial circuit the power to
   appoint referees for duty in the chief judge’s circuit.
   SuchThese appointees shall ordinarily must be active
   county or circuit judges, but the chief justice may appoint
   retired judges.

      (2) Minimum Qualifications. To be eligible for
   appointment as a referee under this rule, the judge must
   have previously served as a judicial referee in proceedings
   instituted under these rules before February 1, 2010, at
   12:01 a.m., or must have received the referee training
   materials approved by the Supreme Court of Florida and
   certified to the chief judge that the training materials have
   been reviewed.

   (b) Trial by Referee. When a finding has been made by a
grievance committee or by the board that there is cause to
believe that a member of The Florida Bar is guilty of
misconduct justifying disciplinary action, and the formal
complaint based on such finding of probable cause has been
assigned by the chief justice for trial before a referee, the
proceeding thereafter shall be an adversary proceeding that
shall be conducted as hereinafter set forth.Proceedings after
assignment of a referee on the bar’s filing a formal complaint
are adversary proceedings conducted under this rule.

   (c) Pretrial Conference. Within 60 days of the order
assigning the case to the referee, theThe referee shallmust
conduct a pretrial conference within 60 days of the order
assigning the case to the referee. The purpose of the
conference is to set a schedule for the proceedings, including
discovery deadlines and a final hearing date. The referee


                                 -4-
shallmust enter a written order in the proceedings reflecting
the schedule determined at the conference.

    (d) Venue. The trial shallmust be held in the county in
which an alleged offense occurred or in the county where the
respondent resides or practices law or last practiced law in
Florida, whichever shall beis designated by the Supreme Court
of Florida; provided, however, that if the respondent is not a
resident of Florida and if the alleged offense is not committed in
Florida, the trial shallwill be held in a county designated by the
chief justice.

   (e) Style of Proceedings. All proceedings instituted by The
Florida Bar shallmust be styled “The Florida Bar, Complainant,
v. …..(name of respondent)….., Respondent,” and “In The
Supreme Court of Florida (Before a Referee).”

   (f) Nature of Proceedings.

      (1) [No Changes]

      (2) Discovery. Discovery shall beis available to the
   parties in accordance with the Florida Rules of Civil
   Procedure.

      (3) Mediation. Civil mediation is not available to parties.
 The parties may be referred to grievance mediation under
 chapter 14 as permitted by these rules and the grievance
 mediation policies adopted under these rules.

   (g) Bar Counsel. Bar counsel shall make such
investigationmust investigate as is necessary and shall prepare
and prosecute with utmost diligence any case assigned.

  (h) Pleadings. Pleadings may be informal and shallmust
comply with the following. requirements:

      (1) Complaint; Consolidation and Severance.

        (A) Filing. The complaint shallmust be filed in the
      Supreme Court of Florida.


                                 -5-
      (B) Content. The complaint shallmust set forth the
   particular act or acts of conduct for which the
   attorneyFlorida Bar member is sought to be disciplined.

      (C) [No Changes]

    (2) Answer and Motion. The respondent shall answer
the complaint and, as a part thereof or by separate motion,
may challenge only the sufficiency of the complaint and the
jurisdiction of the forum. All other defenses shall be
incorporated in the respondent’s answer. The answer may
invoke any proper privilege, immunity, or disability available
to the respondent. All pleadings of the respondent must be
filed within 20 days of service of a copy of the complaint.The
respondent must answer the complaint. The answer must
include all the respondent’s defenses, except that the
respondent may challenge the sufficiency of the complaint
and jurisdiction of the forum in a separate motion. The
respondent’s answer may invoke any proper privilege,
immunity, or disability available to the respondent. All the
respondent’s pleadings must be filed within 20 days of
service of a copy of the complaint on the respondent.

    (3) Reply. If the respondent’s answer shall contain any
new matter or affirmative defense, a reply thereto may be
filed within 10 days of the date of service of a copy upon bar
counsel, but failure to file such a reply shall not prejudice
The Florida Bar.The bar may reply to the respondent’s
answer within 10 days of service on bar counsel if the
respondent’s answer contains any new issue or affirmative
defense. Failure to reply to the respondent’s answer does
not prejudice the bar. All affirmative allegations in the
respondent’s answer shall beare considered as denied by
The Florida Barthe bar.

   (4) Disposition of Motions. Hearings upon motions may
be deferred until the final hearing, and, whenever heard,
rulings thereonon any motions may be reserved until
termination of the final hearing.



                             -6-
   (5) Filing and Service of Pleadings.

       (A) Prior toBefore Appointment of Referee. Any
   pleadings filed in a case prior tobefore appointment of a
   referee shallmust be filed with the Supreme Court of
   Florida and shall bearmust include a certificate of service
   showing parties upon whom service of copies has been
   made. On appointment of referee, theThe Supreme
   Court of Florida shall notifynotifies the parties of
   suchthe referee’s appointment and forwards all pleadings
   filed with the court to the referee for action on
   appointment of the referee.

       (B) After Appointment of Referee. All pleadings,
   motions, notices, and orders filed after appointment of a
   referee shallmust be filed with the referee and shall
   bearmust include a certificate of service showing service
   of a copy on the bar’s staff counsel and bar counsel of
   The Florida Bar and on all interested parties to the
   proceedings.

       (C) Subpoenas for witnesses’ attendance and
   production of documentary evidence before a referee
   must be issued by the referee and must be served either
   in the manner provided by law for the service of process
   or by an investigator employed by The Florida Bar.

   (6) Amendment. Pleadings may be amended by order of
the referee, and a reasonable time shall be given within
which to respond thereto.The referee may allow pleadings to
be amended. If the referee permits pleadings to be
amended, the referee must allow a reasonable time for
response.

   (7) Expediting the Trial. If it shall be made to appear
that the date of final hearing should be expedited in the
public interest, theThe referee may, in the referee’s
discretion, shorten the time for filing pleadings and the
notice requirements as provided in this rule if the referee



                             -7-
   determines that the proceedings should be expedited to
   serve the public interest.

       (8) Disqualification of Referee. A referee may be
   disqualified from service in the same manner and to the
   same extent that a trial judge may be disqualified under
   existing law from acting in a judicial capacity. In the event
   of a disqualification, the chief judge of the appropriate
   circuit shallwill appoint a successor referee from that same
   circuit.

    (i) Notice of Final Hearing. The cause may be set down
for trial by eitherEither party or the referee may set the cause
for trial with at least upon not less than 10 days’ notice. The
trial shallwill be held as soon as possible following the
expiration ofafter 10 days from the filing of the respondent’s
answer, or, if no answer is filed, then from the date when
suchthe answer is due.

    (j) The Respondent. Unless the respondent claims a
privilege or right properly available under applicable federal or
state law, theThe bar may call the respondent may be called as
a witness by The Florida Bar to make specific and complete
disclosure of all matters material to the issues unless the
respondent claims a privilege or right properly available under
applicable federal or state law. When the respondent is
subpoenaed to appear and give testimony or to produce books,
papers, or documents and refuses to answer or to produce
such books, papers, or documents, or, having been duly sworn
to testify, refuses to answer any proper question, theThe
respondent may be cited for contempt of the court if
subpoenaed to give testimony or produce documents and
refuses to give testimony or produce documents or, having
been duly sworn to testify, refuses to answer any proper
question.

    (k) Complaining Witness. The complaining witness is not
a party to the disciplinary proceeding, and shall havehas no
rights other than those of any other witness. However, unless
it is found to be impractical due to unreasonable delay or other


                                 -8-
good cause, and after the complaining witness has testified
during the case in chief, theThe referee may grant the
complaining witness the right to be present at any hearing
when the respondent is also present after the complaining
witness has testified during the case in chief, unless the
complaining witness’ presence is found to be impractical due to
unreasonable delay or other good cause. A complaining
witness may be called upon to testify and produce evidence as
any other witness. Neither unwillingness nor neglect of the
complaining witness to cooperate, nor settlement, compromise,
or restitution will excuse failure to complete any trial.The bar
may proceed with trial regardless of a complainant’s lack of
cooperation or any settlement, compromise, or restitution
between the respondent and complainant. The complaining
witness shall havehas no right to appeal.

   (l) Parol Evidence. Evidence, other than that contained in
a written attorney-clientlawyer-client contract, may not be used
in proceedings conducted under the Rules Regulating The
Florida Bar to vary the terms of that contract, except other
competent evidence other than that contained in a written fee
contract may be used only if necessary to resolve issues of
excessive fees or excessive costs.

   (m) Referee’s Report.

       (1) ContentsTiming of Report. Within 30 days after the
   conclusion of a trial before a referee or 10 days after the
   referee receives the transcripts of all hearings, whichever is
   later, or within such extended period of time as may be
   allowed by the chief justice for good cause shown, theThe
   referee shall make a report andmust enter ita report as part
   of the record within the later of 30 days after the conclusion
   of the trial, 10 days after the referee receives the transcripts
   of all hearings, or as extended by the chief justice for good
   cause, but failure. Failure to enter the report in the time
   prescribed shalldoes not deprive the referee of jurisdiction.

      (2) Contents of Report. The referee’s report shallmust
   include:


                                 -9-
      (A) a finding of fact as tofor each item of misconduct
   of which the respondent is charged, which findings of
   fact shall enjoyhas the same presumption of correctness
   as the judgment of the trier of fact in a civil proceeding;

      (B) recommendations as to whether the respondent
   should be found guilty of misconduct justifying
   disciplinary measures;

     (C) recommendations as toon the disciplinary
   measures to be applied;

       (D) a statement of any past disciplinary measures as
   to the respondentthe respondent’s disciplinary history
   that are on record with the bar’s executive director of
   The Florida Bar or that otherwise becomes known to the
   referee through evidence properly admitted by the referee
   during the course of the proceedings (after a finding of
   guilt, all evidence of prior disciplinary measures may be
   offered by bar counsel subject to appropriate objection or
   explanation by respondent); and

      (E) a statement of costs incurred and
   recommendations as to the manner in which suchthose
   costs should be taxed.

    (23) Filing of Report. The referee’s must file the report
and record of proceedings shall in all cases be transmitted
together towith the Supreme Court of Florida. Copies The
referee must serve copies of the report shall be served on
the parties including staff counsel. Bar counsel will make a
copy of the record, as furnishedfiled, available to other
parties on request and payment of the actual costs of
reproduction. The referee may not file the report of referee
and record shall not be filed until the time for filing a
motion to assess costs has expired and no motion has been
filed or, if the motion was timely filed, until the motion has
been considered and a ruling entered.

(n) The Record.


                             - 10 -
      (1) Recording of Testimony. AllA court reporter must
   attend and record all testimony at all hearings at which
   testimony is presented shall be attended by a court reporter
   who shall record all testimony. Transcripts of such
   testimony are not required to be filed in the matter. , unless
   requested by aAny party, who shall requesting transcripts
   be filed in the matter must pay the cost of transcription
   directly to the court reporter., Transcripts or ordered filed
   by the referee, in which case the costs thereof are subject to
   assessment as costs as elsewhere provided in these rules.

      (2) Contents. The record shall includes all items
   properly filed in the cause, including pleadings,; recorded
   testimony, if transcribed,; exhibits in evidence,; and the
   report of the referee.

      (3) Preparation and Filing. The referee, with the
   assistance of bar counsel, shall prepares the record,
   certifycertifies that the record is complete, serves a copy of
   the index of the record on the respondent and The Florida
   Bar, and files the record with the office of the clerk of the
   Supreme Court of Florida.

       (4) Supplementing or Removing Items from the Record.
   The respondent and The Florida Bar may seek to
   supplement the record or have items removed from the
   record by filing a motion with the referee for such purpose,
   provided such motion is filed within 15 days of the service of
   the index. Denial of a motion to supplement the record or
   to remove an item from the record may be reviewed in the
   same manner as provided for in the rule on appellate review
   under these rules.

   (o) Plea of Guilty by Respondent. At any time during the
progress of disciplinary proceedings, a respondent may tender
a plea of guilty.

      (1) Before Filing of Complaint. If the plea isA guilty plea
   tendered before filing of a complaint by staff counsel, such



                                - 11 -
plea shallmust be tendered in writing to the grievance
committee or bar counsel.

    (2) After Filing of Complaint. If the complaint has been
filed against the respondent, theThe respondent may enter a
written guilty plea of guilty thereto by filing the sameafter a
complaint has been filed in writing with the referee to whom
the cause has been assigned for trial. SuchThe referee
shallmay take such testimony thereto as may be advisedon
the guilty plea, following which the referee willthen must
enter a report as otherwise provided in this rule.

   (3) Unconditional. An unconditional plea of guilty shall
not precludeThe court may review as torecommended
disciplinary measures imposed on an unconditional guilty
plea.

   (4) Procedure. Except as herein provided, allAll guilty
plea procedures in relation to disposition of the cause on
pleas of guilty shall beare as elsewhere provided in these
rules, except if they conflict with this rule.

(p) Cost of Review or Reproduction.

    (1) The bar’s charge for reproduction, when
photocopying or other reproduction is performed by the bar,
for the purposes of these rules shall be asis determined and
published annually by the executive director. In addition to
reproduction charges, the bar may charge a reasonable fee
incident to a request to review disciplinary records or for
research into the records of disciplinary proceedings and
identification of documents to be reproduced.

    (2) When the bar is requested to reproduce documents
that are voluminous or is requested to produce transcripts
in the bar’s possession of the bar, the bar may decline to
reproduce the documents in the bar’s offices of the bar and
shallmust inform the requesting person of the following
options:

      (A) – (B) [No Changes]

                             - 12 -
      (C) designation of a commercial photocopy service to
   which the bar shallwill deliver the original documents to
   be copied, at the requesting party’s expense, providedif
   the photocopy service agrees to preserve and return the
   original documents and not to release them to any
   person without the bar’s consent.

(q) Costs.

   (1) Taxable Costs. Taxable costs of the proceedings
shall include only:

      (A) - (I) [No Changes]

   (2) Discretion of Referee. The referee shall havehas
discretion to award costs and, absent an abuse of
discretion, the court will not reverse the referee’s award
shall not be reversed.

   (3) Assessment of Bar Costs. When the bar is
successful, in whole or in part, theThe referee may assess
the bar’s costs against the respondent when the bar is
successful, in whole or in part, unless it is shownthe
respondent shows that the costs of the bar were
unnecessary, excessive, or improperly authenticated.

   (4) Assessment of Respondent’s Costs. When the bar is
unsuccessful in the prosecution of a particular matter,
theThe referee may assess the respondent’s costs against
the bar in the event thatif the bar is unsuccessful in
prosecuting a matter and the bar raised there was no
justiciable issue of either law or fact raised by the bar.

    (5) Time for Filing Motion to Assess Costs. A party
shallmust file a statement of costs incurred in a referee
proceeding and a request for payment of same within 15
days after written notice by the referee that the report of
referee has been completed or at the time that a guilty plea
for consent judgment is filed. The party from whom costs
are sought may file an objection within 10 days from the
date the motion was filed. Failure to timely file a motion,

                               - 13 -
   without good cause, shall be considered as a waiver
   ofwaives the right to request reimbursement of costs or to
   object to a request for reimbursement of costs. The party
   from whom costs are sought shall have 10 days from the
   date the motion was filed in which to serve an objection.
   Because costs may not be assessed against the respondent
   unless the bar is successful in some part and because costs
   may not be assessed against the bar unless the referee finds
   the lack of a justiciable issue of law or fact, thisThis
   subdivision shall not be construed todoes not require the
   filing of a motion to assess costs before the referee when
   doing so is not appropriate.

                       Court Comment

   [No changes]

                            Comment

   [No changes]

RULE 3-7.10 REINSTATEMENT AND READMISSION
PROCEDURES

   (a) Reinstatement; Applicability. A lawyer who is
ineligible to practice due to a court-ordered disciplinary
suspension of 91 days or more or who has been placed on the
inactive list for incapacity not related to misconduct may be
reinstated to membership in good standing in The Florida Bar
and be eligible to practice again pursuant tounder this rule.
The proceedings under this rule are not applicabledo not apply
to any lawyer who is not ineligible to practice law due to a
delinquency as defined in rule 1-3.6 of these rules.

   (b) – (e) [No Changes]

    (f) Determination of Fitness by Referee Hearing. The
referee to whom the petition for reinstatement is referred must
conduct the hearing as a trial, in the same manner, to the
extent practical, as provided elsewhere in these rules. The
referee may not refer the petition to civil or grievance


                               - 14 -
mediation. The referee must decide the fitness of the petitioner
to resume the practice of law. In making this determination,
the referee will consider whether the petitioner has engaged in
any disqualifying conduct, the character and fitness of the
petitioner, and whether the petitioner has been rehabilitated,
as further described in this subdivision. All conduct engaged
in after the date of admission to The Florida Bar is relevant in
proceedings under this rule.

      (1) – (2) [No changes]

       (3) Elements of Rehabilitation. Merely showing that an
   individual is now living as and doing those things that
   should be done throughout life, although necessary to prove
   rehabilitation, does not prove that the individual has
   undertaken a useful and constructive place in society. Any
   petitioner for reinstatement from discipline for prior
   misconduct is required to produce clear and convincing
   evidence of rehabilitation including, but not limited to, the
   following elements:

         (A) – (G) [No changes]

      (4) [No Changes]

   (g) Hearing; Notice; Evidence.

      (1) Notice. The referee to whom the petition for
   reinstatement is referred will fix a time and place for
   hearing, and notice of the hearing will be provided at least
   10 days prior tobefore the hearing to the petitioner, to
   lawyers representing The Florida Bar, and to other persons
   who may be designated by the appointed referee.

       (2) Appearance. Any persons to whom notice is given,
   any other interested persons, or any local bar association
   may appear before the referee in support of or in opposition
   to the petition at any time or times fixed for the hearings.

      (3) Failure of Petitioner to be Examined. For the failure of
   the petitioner to submit to examination as a witness


                                  - 15 -
   pursuant to notice given, theThe referee will dismiss the
   petition for reinstatement if the petitioner fails to submit to
   examination as a witness under the notice given, unless
   good cause is shown for the failure.

      (4) Summary Procedure. If after the completion of
   discovery bar counsel is unable to discover any evidence on
   which denial of reinstatement may be based and if no other
   person provides any relevant evidence, barBar counsel may,
   with the approval of the designated reviewer and staff
   counsel, stipulate to the issue of reinstatement, including
   conditions for reinstatement if, after discovery is completed,
   bar counsel is unable to discover any evidence on which
   denial of reinstatement may be based and if no other person
   provides any relevant evidence. The stipulation must
   include a statement of costs as provided elsewhere in these
   Rules Regulating The Florida Barrules.

      (5) Evidence of Treatment or Counseling for Dependency
   or Other Medical Reasons. If the petitioner has sought or
   received treatment or counseling for chemical or alcohol
   dependency or for other medical reasons that relate to the
   petitioner’s fitness to practice law, the petitioner must waive
   confidentiality of suchthat treatment or counseling for
   purposes of evaluation ofto evaluate the petitioner’s fitness.
   The provisions of rule 3-7.1(d) are applicableapply to
   information or records disclosed under this subdivision.

   (h) – (i) [No changes]

    (j) Recommendation of Referee and Judgment of the
Court. If the petitioner is found unfit to resume the practice of
law, the petition will be dismissed. If the petitioner is found fit
to resume the practice of law, the referee will enter a report
recommending, and the court may enter an order of,
reinstatement of the petitioner in The Florida Bar; provided,
however, that the reinstatement may be conditioned on the
payment of all or part of the costs of the proceeding and on the
making of partial or complete restitution to parties harmed by
the petitioner’s misconduct that led to the petitioner’s


                                 - 16 -
suspension of membership in The Florida Bar or conduct that
led to the petitioner’s incapacity; and, if. If petitioner’s
suspension or incapacity of the petitioner has continued for
more than 3 years, the reinstatement may be conditioned on
proof of competency as may be required by the judgment in the
discretion of the Supreme Court of Florida. Proof may include
certification by the Florida Board of Bar Examiners of the
successful completion of an examination for admission to The
Florida Bar subsequent toafter the date of the suspension or
incapacity.

   (k) Successive Petitions. No petition for reinstatement
may be filed within 1 year following an adverse judgment on a
petition for reinstatement filed by or on behalf of the same
person. In cases of incapacity, no petition for reinstatement
may be filed within 6 months followingafter an adverse
judgment under this rule.

   (l) Petitions for Reinstatement to Membership in Good
Standing.

      (1) [No changes]

       (2) Style of Petition. Petitions must be styled in the
   Supreme Court of Florida and filed with the Supreme Court
   of Florida in accordance with the court’s filing requirements,
   including e-filing requirements where applicable. A copy
   must be served on staff counsel, The Florida Bar, 651 East
   Jefferson Street, Tallahassee, Florida 32399-2300 at the
   bar’s headquarters address in Tallahassee.

       (3) Contents of Petition. The petition must be verified by
   the petitioner and accompanied by a written authorization
   to the District Director of the Internal Revenue Service,
   authorizing the furnishing of certified copies of the
   petitioner’s tax returns for the past 5 years or since
   admission to the bar, whichever is greater. The
   authorization must be furnished on a separate sheet. The
   petition must have attached as an exhibit a true copy of all
   disciplinary judgments previously entered against the


                                - 17 -
petitioner. It must also include the petitioner’s statement
concerning the following:

      (A) [No changes]

      (B) the conduct, offense, or misconduct on which the
   suspension or incapacity was based, together with the
   date of suchthe suspension or incapacity;

      (C) – (F) [No changes]

       (G) a statement showing all the petitioner’s financial
   obligations of the petitioner, including, but not limited
   to, amounts claimed, unpaid, or owing to The Florida
   Bar Clients’ Security Fund or former clients at the date
   of filing of the petition, together with the names and
   addresses of all creditors;

      (H) [No changes]

       (I) a statement showing dates, general nature, and
   ultimate disposition of every matter involving the
   petitioner’s arrest or prosecution of the petitioner during
   the period of suspension for any crime, whether felony or
   misdemeanor, together with the names and addresses of
   complaining witnesses, prosecuting lawyers, and trial
   judges;

      (J) [No changes]

      (K) a statement of any procedure or inquiry, during
   the period of suspension, covering the petitioner’s
   standing as a member of any profession or organization,
   or holder of any license or office, that involved the
   censure, removal, suspension, revocation of license, or
   discipline of the petitioner; and, as to each, the dates,
   facts, and the disposition, and the name and address of
   the authority in possession of these records;

      (L) a statement as to whether any fraud charges of
   fraud were made or claimed against the petitioner during


                               - 18 -
      the period of suspension, whether formal or informal,
      together with the dates and names and addresses of
      persons making these charges;

         (M) – (O) [No changes]

      (4) – (5) [No changes]

   (m) [No changes]

   (n) Readmission; Applicability. A former member who
has been disbarred, disbarred on consent, or whose petition for
disciplinary resignation or revocation has been accepted may
be admitted again only upon full compliance with the rules and
regulations governing admission to the bar. No application for
readmission following disbarment, disbarment on consent, or
disciplinary resignation or revocation may be tendered until
such time as all restitution and disciplinary costs as may have
been ordered or assessed have been paid, together with any
interest accrued.

      (1) Readmission After Disbarment. Except as might be
   otherwise provided in these rules, no application for
   admission may be tendered within 5 years after the date of
   disbarment or suchany longer period of time as the court
   might determine in the disbarment order. An order of
   disbarment that states the disbarment is permanent
   precludes readmission to The Florida Bar.

       (2) Readmission After Disciplinary Resignation or
   Revocation. A lawyer’s petition for disciplinary resignation
   or revocation states that it is without leave to apply for
   readmission will preclude any readmission. A lawyer who
   was granted a disciplinary resignation or revocation may not
   apply for readmission until all conditions of the Supreme
   Court of Florida’s order granting the disciplinary resignation
   or revocation have been complied with.

                           Comment

   [No Change]


                               - 19 -